Case: 11-16093       Date Filed: 06/10/2015      Page: 1 of 2


                                                                                 [PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT

                                      _____________

                                       No. 11-16093
                                      _____________

                      D. C. Docket No. 2:10-cr-00066-JES-SPC-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                            versus

JOHN L. YATES,

                                                                 Defendant-Appellant.

                                     ______________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                                   ______________

                                    (June 10, 2015)

                           ON REMAND FROM THE
                       UNITED STATES SUPREME COURT

Before JORDAN, DUBINA, and BALDOCK, * Circuit Judges.

PER CURIAM:

       *
        Honorable Bobby R. Baldock, United States Circuit Judge for the Tenth Circuit, sitting
by designation.
              Case: 11-16093     Date Filed: 06/10/2015   Page: 2 of 2




      In light of the Supreme Court’s judgment in Yates v. United States, 135 S.

Ct. 1074 (2015), we vacate John Yates’s convictions under 18 U.S.C. § 1519 and

affirm Mr. Yates’s conviction under 18 U.S.C. § 2232. We reinstate all but Part

IV.B of our prior opinion, reported at 733 F.3d 1059 (11th Cir. 2013), and remand

this case to the district court for further proceedings consistent with the Supreme

Court’s opinion.

      AFFIRMED in part, VACATED and REMANDED, in part.




                                          2